Citation Nr: 0940434	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-23 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for back disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
synovitis of the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from April 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery Alabama.  The June 2004 Statement of the Case 
(SOC) in this matter listed issues of increased evaluations 
for left thumb and left ankle disabilities and service 
connection for degenerative disc disease, cervical spine C-5 
and C-6, and degenerative arthritis of the lumbar spine (back 
disorder).  On his VA Form 9 (Substantive Appeal) submitted 
later that month, the Veteran indicated he was only appealing 
the claim pertaining to the left ankle.  During a hearing 
before the RO in May 2006, however, the Veteran and his 
representative alluded that the Veteran intended to appeal 
the denial of service connection for a back disorder.  
Although a substantive appeal was not issued in connection 
with the claim of service connection for a back disorder, it 
has been held that unlike the notice of disagreement, the 
filing of a substantive appeal is not jurisdictional.  See 
Gomez v. Principi, 17 Vet. App. 369 (2003) (Holding that the 
penalty of dismissal for failure to file a substantive appeal 
is expressly permissive); Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  The 
Board will thus assume jurisdiction over this claim.  

In August 2008 the Veteran filed a notice of disagreement to 
the denial of his claim of service connection for 
chondromalacia of the left patella with hypertrophic changes 
by rating decision dated May 2008.  An SOC was issued in 
April 2009.  There has been no substantive appeal filed as to 
this matter and it is not before the Board for appellate 
consideration.

As noted, in May 2006 the Veteran testified at a RO hearing, 
and in August 2009, he testified at a Board hearing.  A copy 
of the hearing transcripts are associated with the claims 
folder and have been reviewed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claim of service connection for back disability 
and the claim for an evaluation in excess of 20 percent for 
synovitis of the left ankle are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any further action is required on his 
part.


FINDINGS OF FACT

1.  In January 1988, the Board denied the claim of 
entitlement to service connection for back disability.

2.  In March 2003, the Veteran filed a request to reopen his 
claim of service connection for back disability.

3.  Evidence associated with the claims folder since the 
January 1988 Board decision was not of record at the time of 
the January 1988 decision and relates to an unestablished 
fact necessary to substantiate the Veteran's claim and raises 
a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The January 1999 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  New and material evidence has been received since the 
Board's January 1988 decision, and the claim of service 
connection for back disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

The Board notes that it need not reach the issue of whether 
the duties to notify and assist were met with respect to 
whether new and material evidence has been received to reopen 
a claim of service connection for a back disorder as the 
application to reopen the claim is resolved in the Veteran's 
favor.  Further discussion of VCAA compliance is therefore 
not required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Evidence

A January 1988 Board decision denied the Veteran's claim of 
entitlement to service connection for back disability on the 
basis that the Veteran's disability was initially manifested 
many years after separation from service and was not related 
to any in-service disease or injury.  The relevant evidence 
of record at the time of the January 1988 Board decision 
consisted of service treatment records, VA outpatient 
treatment records, VA examination reports, including x-ray 
findings, a medical statement from the Veteran's chiropractor 
and the transcript from the Veteran's personal hearing.  The 
January 1988 Board decision is final based on the evidence 
then of record.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156.

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In March 2003, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for a back 
disorder.  Evidence of record received since the January 1988 
Board decision includes an examination report from a private 
physician, Dr. B.J.D.  Dr. B.J.D. noted in the report that 
"X-rays were recently taken by the VA which revealed 
spondylolisthesis of L5-S1.  It failed to mention the fact 
that this gentleman has a very old pars fracture, which more 
than likely occurred at the time of his jump during his 
active military combat."  Also associated with the claims 
folder since the January 1988 Board decision are VA and 
private outpatient treatment records and VA examination 
reports dated in May 2003 and May 2007.  

All of the evidence received since the January 1988 Board 
decision is "new" in that it was not of record at the time 
of that decision.  In addition, the medical statement of Dr. 
B.J.D. is material as it relates to the unestablished fact of 
a relationship between the Veteran's claimed back disorder 
and military service.  With respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the service 
connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a Veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Thus, the new evidence raises a reasonable possibility of 
substantiating the Veteran's claim.  39 C.F.R. § 3.156(a).  
Such evidence is so significant that it must now be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Veteran's claim of entitlement to service 
connection for a back disorder is reopened.  38 C.F.R. § 
3.156(a).




ORDER

New and material evidence has been received to reopen the 
claim for service connection for back disability; to this 
extent, the appeal is granted.


REMAND

Back

The Veteran has claimed entitlement to back disability due to 
service during World War II.  The Board notes that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 C.F.R. § 3.304(d).  Every 
reasonable doubt shall be resolved in favor of the Veteran.  
Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  See id; 
see also 38 U.S.C.A. § 1154(b).  

The Veteran is in receipt of the combat infantryman badge 
(CIB) due to his service.  The Board finds this award 
documents the Veteran's participation in combat.  With regard 
to his claimed back disability, the Veteran contends that he 
injured his back in service when he bailed out of a truck and 
fell five to six feet and hit the ground.  Although service 
treatment records do not reflect any such injury, the lay 
statements from the Veteran constitute satisfactory lay 
evidence that the injury to the back occurred.  See id.

An assessment of the spine in September 2003 by the Veteran's 
private physician, Dr. B.J.D. revealed spondylolisthesis of 
L5-S1.  Dr. B.J.D. noted in the examination report that x-
rays of the spine showed a very old pars fracture, which more 
than likely occurred at the time of his jump during his 
active military combat.  

In light of satisfactory evidence of incurrence of a back 
injury during combat in service and the opinion from Dr. 
B.J.D., the Veteran should be afforded a VA examination to 
assess the nature and etiology of his back disability.

Left ankle

With regard to the Veteran's claim for an increased 
evaluation for synovitis of the left ankle, the Veteran 
testified at the Board hearing that he sought VA treatment at 
the Southeast Medical Center in February 2008 and had x-rays 
of his ankle taken at that time.  

In an August 2003 examination report by the Veteran's private 
physician, Dr. B.D., it is noted that ankle dorsiflexion is 
only to neutral position so there is a significant loss of 
all dorsiflexion on the left side.  The impression was left 
ankle with total loss of dorsiflexion making gait difficult.  
In a September 2003 report Dr. B.D. noted that examination of 
the left ankle which has required surgery and is ankylosed in 
the neutral position with a significant external rotation 
equates to 7 percent whole person impairment for the ankle in 
neutral position and 10 percent for the significant external 
rotation of the ankle.  Subsequent VA examination in May 2007 
reveal ankle range of motion was -5 degrees dorsiflexion, 
bilaterally with pain, plantar flexion was 35 degrees 
bilaterally with pain, eversion was 5 degrees bilaterally 
with pain, and inversion was 5 degrees bilaterally with pain.  
The Veteran had moderate fatigue, weakness and lack of 
endurance with repetitive testing of the left ankle.  The 
examiner noted that range of motion of the injured left ankle 
was comparable to the other ankle.  Although the VA examiner 
in May 2007 addressed range of motion of the Veteran's left 
ankle, it is unclear from the examination report whether the 
left ankle still has some degree of ankylosis as described by 
Dr. B.D. in 2003.  The Veteran is currently receiving the 
maximum disability evaluation under the assigned DC 5271.  An 
evaluation higher than 20 percent is provided for under DC 
5270, which pertains to ankylosis of the ankle.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.  Thus, the Board has 
determined that the Veteran should be afforded a new VA 
examination to assess the severity of his left ankle 
disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain updated outpatient clinical 
records from Montgomery VA Medical Center 
(VAMC) and Southeast VAMC dated since 
February 2008.

2.  The Veteran should be scheduled for an 
appropriate VA examination to assess the 
nature and etiology of his back 
disability.  It is imperative that the 
claims folder be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests, including x-rays or MRIs, 
should be accomplished, and all special 
test and clinical findings should be 
clearly reported.  The examiner should 
determine whether the Veteran has a 
current lumbar spine disability, and opine 
whether it is at least as likely as not (a 
50 percent or higher degree of 
probability) that the Veteran's lumbar 
spine disability is causally related to an 
injury sustained in combat service, 
specifically jumping five to six feet from 
a truck during service?  [For purposes of 
this opinion, the examiner should assume 
that the Veteran did suffer a low back 
injury during that incident.]

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
discuss why an opinion is not possible. 

3.  Schedule the Veteran for a VA 
orthopedic examination.  It is imperative 
that the claims folder be made available 
to the examiner for review in connection 
with the examination.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should identify all residuals 
attributable to the Veteran's left ankle 
disability.  The examiner should report 
the range of motion measurements for the 
left ankle to include a determination of 
whether there is left ankle ankylosis in 
plantar flexion, between 30 degrees and 40 
degrees, or in dorsiflexion between zero 
degrees and 10 degrees or in plantar 
flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or 
with abduction, adduction, inversion or 
eversion deformity.  See 38 C.F.R. § 4.71, 
DC 5270.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Upon completion of the above- 
requested development, the RO should 
readjudicate the issues currently on 
appeal. All applicable laws and 
regulations should be considered. If any 
of the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


